Citation Nr: 1330844	
Decision Date: 09/25/13    Archive Date: 09/30/13

DOCKET NO.  08-28 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Entitlement to an initial disability evaluation in excess of 10 percent for the service-connected lumbar spine degenerative disc disease (hereinafter "lumbar spine disability"), prior to November 28, 2011.  

2. Entitlement to an initial disability evaluation in excess of 20 percent for the service-connected lumbar spine disability, since November 28, 2011.  

3. Entitlement to an initial disability evaluation in excess of 10 percent for the service-connected left lower extremity (hereinafter "LLE") radiculopathy.  

4. Entitlement to an initial disability evaluation in excess of 10 percent for the service-connected right lower extremity (hereinafter "RLE") radiculopathy.  

5. Entitlement to a total disability evaluation based upon individual unemployability due to service-connected disability (hereinafter "TDIU"), to include on an extraschedular basis.  



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Nigam, Counsel


INTRODUCTION

The Veteran served on active duty from January 1965 to February 1985.  

This matter initially came before the Board of Veterans' Appeals  (hereinafter "Board") on appeal from an October 2007 rating decision of the Department of Veterans Affairs (hereinafter "VA") Regional Office (hereinafter "RO") in San Diego, California, issued by the Denver, Colorado RO.  

The Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge (hereinafter "VLJ") in June 2011.  A transcript of this proceeding is of record.  

In September 2011, the Board remanded the case to the RO via the Appeals Management Center (hereinafter "AMC") in Washington, DC in order to obtain VA examination and medical opinion.  The post-remand record shows substantial compliance with the Board's directive.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141 (1999).  

In a September 2012 rating decision, the AMC assigned a higher rating of 20 percent for the lumbar spine disability, effective November 28, 2011.  The Board notes, applicable law mandates that when a veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See AB v. Brown, 6 Vet. App. 35 (1993).  Therefore, this claim has remained on appeal.  

In evaluating this case, the Board has not only reviewed the physical claims file, but has also reviewed the eFolder on Virtual VA to ensure a complete assessment of the evidence.  Additional, pertinent medical evidence was added to the file in Virtual VA in August 2012 and May 2013, which was considered by the AMC in a September 2012 supplemental statement of the case (hereinafter "SSOC").  Also, the Veteran submitted various pertinent private treatment records and lay statements in support of his claim in June 2013, and in June 2013 statement, he waived initial review by the Agency of Original Jurisdiction (hereinafter "AOJ").  As such, the Board will proceed to consider the appeal on the merits.  See 38 C.F.R. § 20.1304(c) (2013).  

The issues of entitlement to a disability evaluation in excess of 20 percent for the service-connected lumbar spine disability, since November 28, 2011; to an initial disability evaluation in excess of 10 percent for the service-connected LLE radiculopathy; to an initial disability evaluation in excess of 10 percent for the service-connected RLE radiculopathy; and to a TDIU rating, to include on an extraschedular basis, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the AMC.  


FINDINGS OF FACT

1. All notification and development actions needed to fairly adjudicate the matter on appeal have been accomplished.  

2. For the period prior to November 28, 2011, the Veteran's lumbar spine disability had been manifested by no more than forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  


CONCLUSION OF LAW

Prior to November 28, 2011, the criteria for the assignment of an initial rating in excess of 10 percent for the service-connected lumbar spine disability had not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.655, 4.1, 4.3, 4.7, 4.71, 4.71a including Diagnostic Codes (hereinafter "DCs") 5235 to 5243 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code (hereinafter "38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations (hereinafter "38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (hereinafter "the Federal Circuit") (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (hereinafter "the Court") (as noted by citations to "Vet. App.").  

The Board is bound by statute to set forth specifically the issues under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  See 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction).  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.  

A Veteran bears the "evidentiary burden' to establish all elements of a claim, including the nexus requirement."  Fagan v. Shinseki, 573 F.3d 1282, 1287-88 (2009).  The Board's duty is to first determine the probative value of all pertinent medical and lay evidence of record based on its credibility and competency, and then weigh the probative value of the evidence regarding all material elements of a claim.  See 38 U.S.C.A. § 7104(d); Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  A "veteran is given the 'benefit of the doubt' 'regarding any issue material' to the veteran's claim 'when there is an approximate balance of positive and negative evidence.'"  Fagan, 573 F.3d at 1287 (quoting 38 U.S.C. § 5107(b)).  

Thus, if there is conflicting medical evidence, the Board may not ignore or disregard any medical professional's opinion, but may assign greater probative to one medical opinion over by providing an adequate statement of reasons or bases for doing so.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Willis v. Derwinski, 1 Vet. App. 66, 70 (1991).  A medical opinion is most probative if it is factually accurate, fully articulated, and based on sound reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

In making all determinations, the Board must also fully weigh the probative value of the lay evidence of record against the remaining evidence of record.  See King v. Shinseki, No. 2011-7159 (Fed. Cir. Dec. 5, 2012).  If credible, competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a).  Thus, a layperson is competent to report on the onset and continuity of his symptomatology.  See Kahana, 24 Vet. App. at 438; Layno, 6 Vet. App. at 470 (a veteran is competent to report on that of which he or she has personal knowledge).  Moreover, lay evidence must not be categorically dismissed as incompetent evidence of medical causation merely because it is lay evidence.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012).  Rather, lay evidence may be competent and sufficient evidence of a diagnosis or nexus if (1) the particular condition at issue is the type of condition that is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Kahana, 24 Vet. App. at 433, n.4.  The Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person.  See Jandreau, 492 F.3d 1367-77; see also Kahana, 24 Vet. App. at 438, J. Lance dissenting; Robinson v. Shinseki, 312 Fed. Appx. 336, 339 (Fed. Cir. 2009) (nonprecedential).  

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).  

The Duties to Notify and Assist

The Veterans Claims Assistance Act (hereinafter "VCAA") describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claims; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1).  

With regard to notice regarding an initial evaluation following the grant of service connection, once service connection is granted, the claim is substantiated and additional VCAA notice is not required; any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Filing a notice of disagreement (hereinafter "NOD") begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as an effective date) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  Where a claim has been substantiated after the enactment of VCAA, the Veteran bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  Id.  There has been no allegation of prejudice with regard to the notice in this case; hence further VCAA notice is not required with regard to the initial rating appeal.  

Pre- and post-adjudication VCAA letters dated in May 2007, July 2007, August 2007, December 2007, October 2008, December 2009, November 2011, February 2012 and February 2013, collectively explained the evidence necessary to substantiate the claim, and informed the Veteran of his and VA's respective duties for obtaining evidence.  These letters also explained how a disability rating is determined for a service-connected disorder and the basis for determining an effective date upon the grant of any benefit sought, in compliance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-491 (2006).  As noted, the claim was readjudicated in the September 2012 rating action and in the September 2012 SSOC.  Accordingly, prejudicial error in the timing or content of VCAA notice has not been established and any error is not outcome determinative.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency).  

Further, if any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome by the following: (1) based on the communications sent to the Veteran over the course of this appeal, he clearly has actual knowledge of the evidence he is required to submit in this case; and (2) based on the Veteran's contentions as well as the communications provided to him by VA, it is reasonable to expect that he understands what is needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).  

VA has a duty to assist veterans in obtaining evidence necessary to substantiate their claims.  The claims file contains in-service and post-service medical treatment records, include private treatment records from practitioners the Veteran has identified, and reports of VA examinations (August 2007 and November 2011).  With respect to the VA examinations, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  These VA examination reports generally reflect review of the claims file, examination of the Veteran, and clear description and evaluation of his lumbar spine disability.  In particular, these examination findings are sufficient for proper application of the relevant rating criteria and adequate for the purpose of adjudication the issue decided below.  

At the June 2011 hearing, the undersigned VLJ and representative for the Veteran outlined the issues on appeal and engaged in a colloquy as to substantiation of the claims, including identifying relevant types of evidence.  Overall, the hearing was legally sufficient and the duty to assist has been met.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2012); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

The Veteran has not made the RO, the AMC or the Board aware of any additional evidence that must be obtained in order to fairly decide the claim on appeal.  He has been given ample opportunity to present evidence and argument in support of his claim.  Pursuant to 38 C.F.R. § 3.655, all relevant evidence necessary for an equitable disposition of the Veteran's appeal of the issue have been obtained and the case is ready for appellate review.  The Board additionally finds that general due process considerations have been complied with by VA.  See 38 C.F.R. § 3.103 (2013).  

The Merits of the Claim

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.20 (2013).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Consideration must be given to increased evaluations under other potentially applicable Diagnostic Codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In Fenderson v. West, 12 Vet. App. 119, 125-26 (1999), however, the Court distinguished appeals involving a veteran's disagreement with the initial rating assigned at the time a disability is service-connected.  Accordingly, where the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection, and consideration of the appropriateness of "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts found) is required.  See id. at 126-27.  Moreover, the Board notes, the Court held that in claims for increased rating VA must consider that a claimant may experience multiple distinct degrees of disability, resulting in different levels of compensation, from the time the increased rating claim is filed to the time a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

It is the responsibility of the rating specialist to interpret reports of examination in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2013).  

Ratings shall be based, as far as practicable, upon the average impairments of earning capacity. However, from time to time, VA will readjust this schedule of ratings in accordance with experience.  To accord justice in an exceptional case in which the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  

The Veteran seeks an increased initial rating for his service-connected lumbar spine disability, which was rated as 10 percent disabling, prior to November 28, 2011, under 38 C.F.R. § 4.71a, DCs 5235 to 5243 (2013).  Given the nature of present claim for a higher initial evaluation, the Board has considered all evidence of severity since the effective date for the award of service connection in November 2011.  The Board's adjudication of this claim accordingly satisfies the requirements of Fenderson and Hart.  

Under the General Rating Formula for Diseases and Injuries of the Spine, 38 C.F.R. § 4.71a, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 20 percent evaluation is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is warranted for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent evaluation is warranted for unfavorable ankylosis of the entire spine.  

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code; Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Note (3): In exceptional cases, an examiner may state that because of age, body habits, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.  Note (4): Round each range of motion measurement to the nearest five degrees.  Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  

5235 Vertebral fracture or dislocation, 5236 Sacroiliac injury and weakness, 5237 Lumbosacral or cervical strain, 5238 Spinal stenosis, 5239 Spondylolisthesis or segmental instability, 5240 Ankylosing spondylitis, 5241 Spinal fusion, 5242, Degenerative arthritis of the spine (see also diagnostic code 5003).  See 38 C.F.R. § 4.71a, DCs 5235 to 5242 (2013).  

Evaluate intervertebral disc syndrome (preoperatively or postoperatively) either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under §4.25.  

A 10 percent evaluation is entitled for intervertebral disc syndrome with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  A 20 percent evaluation is entitled for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent evaluation is entitled for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent evaluation is entitled for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  

Note (1): For purposes of evaluations under diagnostic code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Note (2): If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  See 38 C.F.R. § 4.71a, DC 5243 (2013).  

Normal ranges of motion of the thoracolumbar spine are to 30 degrees in extension, to 90º in flexion, to 30 degrees in lateral flexion, and to 30 degrees in rotation.  38 C.F.R. § 4.71, Plate V (2013).  

All disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25 (2013).  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would over-compensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 1155).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  However, if a Veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).  As noted, separate 10 percent evaluations have been assigned for the Veteran's LLE and RLE radiculopathy.  These ratings are currently on appeal but are discussed in the remand portion of this decision; thus, evaluation of the service-connected LLE and RLE radiculopathy will not be addressed in this decision.  

Private treatment records from the "University of Colorado Hospital" generally show that the Veteran complained of low back pain with tingling in the lateral legs. They also reveal that the Veteran had trouble getting up from a seated position on the floor but not on a chair.  He denied experiencing pain, numbness and tingling, except for in his lateral thighs.   

In August 2007 the Veteran underwent a VA examination, during it was noted that he was last examined for his back disability in October 1984.  The examiner noted an in-service history of the Veteran being treated for acute stiff back, and muscle spasms in the paraspinals bilaterally, which was treated with analgesics in September 1975.  The Veteran then presented with acute-onset low back pain at the lumbar level in February 1981, and was treated for lumbar strain; however, the severe back pain continued and he was placed on bed rest in addition to muscle relaxants.  The examiner indicated that X-ray of the lumbar spine in February 1981 revealed findings of spina bifida of S1 segment, but otherwise the study was considered unremarkable.  The Veteran also underwent 5 therapy treatments through March 1981.  The examiner noted that at the time of the Veteran's military separation the retirement examination noted the history of recurrent low back pain and the previous three weeks of physical therapy in 1981.  The Veteran reported that post-service his chronic low back pain persisted, and that approximately 10 years later he underwent chiropractic treatment, which was without benefit, and was advised by a chiropractor that therapy would not be beneficial because he had a herniated disc.  The Veteran was referred for a private neurosurgical evaluation, and was again advised that he had 2 herniated low back discs and surgery was recommended.  The examiner indicated the Veteran declined surgical treatment.  The Veteran complained of symptoms including gradually increasing burning, tingling pain into both lateral thighs.  The examiner observed that the "Fitzsimmons clinical notes" documented complaints of low back pain with tingling into the lateral thighs.  

The Veteran provided an occupational history of being unemployed since 2005.  Prior to that, he had worked as a restaurant equipment salesman and was self-employed.  He indicated that he was able to perform his work without significant medical absenteeism, but described difficulty moving the restaurant equipment because of his low back pain/pain radiation into the lower extremities, and had to hire help for the moving activities.  

The Veteran reported that there was not significant marked pain in the lower back, but rather a dull ache that was intermittent.  His chief, main and sustained complaint was that he was unable to stand more than 10 minutes without experiencing a tingling/burning/numb-like sensation over both outer thighs.  The examiner observed that this was the Veteran's only complaint, and that the Veteran reported that he could relieve the symptoms by getting off his feet.  The Veteran denied experiencing pain radiating from the lower back into the buttock or down the leg, but rather, when he stood, in very short amount of time he developed the outer thigh burning/tingling/numb-like pain.  The Veteran had unrestricted sitting and was able to sleep without pain.  Standing or walking brought on the symptoms of radiculopathy.  The Veteran denied requiring a back brace and had not used any type of ambulatory assistive device.  He also denied a history of flaring pain lasting greater than 24 hours; incapacitating episodes of back pain requiring physician-ordered bed rest, except for the episode of bed rest in the military in 1981; loss of balance; and bowel or bladder dysfunction.  However, he indicated that his pain interfered with his daily activities insofar as he was unable to exercise and recreate, such as fly fishing.  

On physical examination, the examiner observed that the Veteran's gait was reciprocal, balanced, and without any limp detected.  He was noted to have been wearing loafers, without excessive wear noted.  The examiner indicated that there was a definite decrease in the lordotic lumbar curvature, but there was no tenderness to palpation over the lumbar midline, and no paraspinal tenderness or spasm bilaterally.  There was also no tenderness over either sciatic notch with hip flexion.  Lumbar range of motion testing revealed flexion from 0 degrees to 80 degrees; extension from 0 degrees to 25 degrees; left and right lateral bending from 0 degrees to 30 degrees, with complaint of increased pain into the left lateral thigh on left lateral bending; and left and right lateral rotation from 0 degrees to 35 degrees.  The straight leg testing was negative bilaterally, and midthigh circumference measured 48 centimeters bilaterally.  On sensory examination, the examiner observed there was a definite mild decrease in pinpoint sensation over both lateral thighs in the distribution of the lateral femoral cutaneous nerve.  Deep tendon reflexes were decreased bilaterally, being trace to 1+ both patellar and Achilles tendons.  On repetitive exertional testing, at 1 out of 10 toe touches, lumbar flexion was 0 degrees to 80 degrees, and remained 0 degrees to 80 degrees at 10 out of 10 repetitions without increase in low back pain.  X-ray study revealed an impression of spondylosis and spondylolistheses of L5.  

The examiner opined that no assignment of additional degrees of functional impairment was warranted for the lumbar spine on the basis of the repetitive use due to pain with use, limited endurance, weakness, fatigability, or incoordination on the basis of the examination findings.  The Veteran was diagnosed with degenerative joint disease, multilevel, with bilateral L2 to L3 radiculopathy; and with occult sacral-1 spina bifida.  

As noted, in June 2011 the Veteran testified that he experienced symptoms of constant pain on a daily basis, which was aggravated by standing.  He indicated that he performed the majority of the cooking in his house, which required him to be on his feet for more than 10 or 15 minutes, which caused him to experience a burning sensation and numbness in the outside of his legs, down along his thighs.  He reported that he experienced a sharp pain in his lower back due to two herniated discs, and that his legs went weak and practically collapsed beneath him when he felt that pain.  He could not identify precipitating factors for his back pain, but indicated that he had good range of motion in his low back.  In fact, he acknowledged that he could touch his toes, with only a "little bit" of back pain.  However, he reported that there were bad days when he experienced limitation in range of motion due to his pain, when he would wake up, get on the floor and do some stretching, but he could otherwise hardly get around.  He specifically denied experiencing muscle spasms, although he complained of occasional stiffness.  He reported that he wore a back brace, had undergone chiropractic treatment and took a pain medication to treat his back symptomatology.  The Veteran noted that he received all of his treatment from the University of Colorado Hospital, where he went to see his regular doctor every three months.  

The Board finds the August 2007 VA examination report, and private treatment records, to be highly probative as to the Veteran's subjective report that he experienced gradually increasing burning, tingling pain into both lateral thighs; but did not experience more than mild restriction of range of motion in the lumbar spine, or have any abnormal gait or any bowel and/or bladder dysfunction, related to his lumbar spine disability.  They were generated with a view towards ascertaining the Veteran's then-state of physical fitness and are akin to statements of diagnosis or treatment.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision); see also LILLY'S: AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. (1987), pp. 245-46 (many state jurisdictions, including the federal judiciary and Federal Rule 803(4), expand the hearsay exception for physical conditions to include statements of past physical condition on the rational that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care).  

Additionally, the Board finds the Veteran's testimony throughout the appeal period to be competent and credible as there are no conflicting statements in the record nor is there any evidence suggesting the Veteran was untruthful or mistaken in his account of his lumbar spine symptomatology.  See Buchanan v. Nicolson, 451 F.3d 1331 (Fed. Cir. 2006).  

However, although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, evaluation of the lumbar spine falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer)."  In this regard, the Veteran is not competent to diagnose himself with ankylosis, abnormal spinal contour or intervertebral disc syndrome, or to objectively evaluate the ranges of motion of his lumbar spine, because he does not have the requisite medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan, 451 F.3d 1331 (Fed. Cir. 2006).  

Moreover, the record for the period prior to November 28, 2011, clearly shows that the Veteran does not meet the criteria for a 20 percent or greater evaluation for the lumbar spine disability.  By the Veteran's own admission, he experienced nearly full range of motion in his lumbar spine and was able to touch his toes.  Moreover, he indicated that he could still perform his stretching exercises even when experiencing pain on motion.  Although he reported occasionally having difficulty standing due to his radiculopathy symptoms, he expressly denied having any muscle spasm in his lumbar spine, and there was no evidence of abnormal spinal contour or abnormal gait on physical examination.  Also, on VA examination, his active range of motion, including flexion, extension, lateral flexion and lateral rotation, were consistently found to be only mildly restricted secondary to pain with flexion, to full, and his flexion remained to 80 degrees, even after 10 toe touch repetitions, without any increase in low back pain.  Therefore, the Board finds the findings on the August 2007 VA examination to be most probative with respect to the range of motion of the lumbar spine and evaluation of the spine when considering the presence of ankylosis, intervertebral disc syndrome and any incapacitating episodes, and abnormal spinal contour.  The August 2007 VA examination report reveals that repeated range of motion testing took place, and that the Veteran's ranges of motion did not alter based on repeated testing, nor did he experience an increase in pain related to this testing.  The Board has the authority to "discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  

Thus, for the period prior to November 28, 2011, the lay and medical evidence of record more nearly approximated and was consistent with an initial rating of 10 percent for the service-connected lumbar spine disability.  38 C.F.R. §§ 4.3, 4.7, 4.71a, DCs 5235 to 5243 (2013).  In this regard, the record fails to demonstrate that the lumbar spine disability had been manifested by forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour; or any ankylosis of the entire thoracolumbar spine; or, any intervertebral disc syndrome with resultant incapacitating episodes.  The Veteran was not entitled to additional separate evaluation for bowel or bladder impairment, or other such neurologic abnormalities, as neither the lay record nor the clinical record supported a finding of such additional impairment.  38 C.F.R. § 4.71a, DCs 5235 to 5243, Note (1) (2013).  

The Board has considered whether additional "staged" ratings were appropriate for the lumbar spine disability for the period prior to November 28, 2011.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  However, the record does not support assigning additional different percentage ratings for the service-connected lumbar spine disability during this period of the appeal.  

Extraschedular Considerations

Ordinarily, the Schedule will apply unless there are exceptional or unusual factors, which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  

According to the regulation, an extraschedular rating is warranted upon a finding that "the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) (2013).  

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for consideration of greater disability and symptoms than currently shown by the evidence.  Overall, the occupational and social impairment caused by the Veteran's lumbar spine disability, as described above, are accounted for by the rating criteria.  Thus, the assigned schedular evaluation is adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.  



ORDER

Entitlement to an initial evaluation in excess of 10 percent for the service-connected lumbar spine disability, prior to November 28, 2011, is denied.  


REMAND


The Veteran last underwent VA examination to evaluate the severity of his service-connected lumbar spine disability, and LLE and RLE radiculopathies on May 16, 2013.  It does not appear that the RO has considered the findings from this report in adjudicating the Veteran's service-connected disabilities.  See 38 C.F.R. § 19.31 (2012).  Moreover, subsequently in May 2013, the Veteran submitted a private operative report, which reflects that he underwent an L4 to L5 posterior decompression and instrumented fusion on May 30, 2013.  The private physician, "Dr. Duhon," observed that the Veteran did well from his surgery, which required an extensive recovery expected to be on the order of at least four weeks.  Dr. Duhon noted that the Veteran would be seen in roughly four to six weeks for reassessment and reevaluation.  VA is required to afford the Veteran a contemporaneous VA examination to assess the current nature, extent and severity of his service-connected disabilities.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  The duty to conduct a contemporaneous examination is triggered when the evidence indicates that there has been a material change in disability and the available evidence is too old or that the current rating may be incorrect.  See Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); Caffrey v. Brown, 6 Vet. App. 377, 381 (1995).  Thus, the Board finds that the Veteran's LLE and RLE radiculopathies, and his lumbar spine disability must be reevaluated on VA examination.  

Also, as Dr. Duhon has indicated that the Veteran was expected to be reassessed and reevaluated for his lumbar spine disability, and as no additional VA or private treatment records have been added to the claims file since the May 2013 private operative report, the Veteran should be given the opportunity to submit any new medical records pertaining to his increased disability claims, or to fill out appropriate authorization for VA to obtain these records on his behalf.  

Finally, in an NOD received in October 2007, the Veteran argued that his service-connected disabilities caused him to retire early from his job as a salesman because he could no longer stand for long periods of time.  The record indicates that at least by 2005 the Veteran was retired from his job as a salesman.  The Board finds that the issue of entitlement to a TDIU, to include on an extraschedular basis, is inextricably intertwined with the Veteran's claims for increased disability evaluations.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  Therefore, consideration of the issue of entitlement to a TDIU, to include on an extraschedular basis is deferred pending the readjudication of the Veteran's increased rating claims. 

The Veteran should be scheduled for a VA general examination, in which the examiner should be asked to conduct a physical examination of the Veteran, review of the medical evidence, and provide a medical opinion addressing the question of whether the Veteran's service-connected disabilities combine to make him unemployable.  See 38 U.S.C.A. § 5103A(d) (West 2002); Friscia v. Brown, 7 Vet. App. 294, 297 (1994); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a) (2013).  In such cases, a request for a TDIU is not a separate "claim" for benefits but, rather, is an attempt to obtain an appropriate disability rating, either as part of the initial adjudication of a claim or as part of a claim for increased compensation.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC must also take appropriate steps to contact the Veteran in order to obtain copies of all outstanding VA and/or non-VA treatment records referable to his LLE and RLE radiculopathies, and lumbar spine disabilities.  The RO/AMC must then associate all documents received with the Veteran's claims file.  If the records are not available, the RO/AMC must document attempts to obtain them in a memorandum and notify the Veteran in accordance with 38 C.F.R. § 3.159(e).  

2. The RO/AMC should provide the Veteran with a letter requesting information, and, if necessary, authorization, to enable VA to obtain any additional evidence pertinent to the TDIU claim.  In particular, the RO/AMC should specifically request that the Veteran complete and submit a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Individual Unemployability, so that VA will have information concerning his past employment.  The RO/AMC should explain the type of evidence that is the Veteran's ultimate responsibility to submit to substantiate claim for a TDIU rating, to include on an extraschedular basis, and what VA will do.  The letter should clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).  

3. After securing any VA or private treatment records (or receiving a negative response), RO/AMC must arrange for a VA examination with an appropriate clinician to ascertain the severity of the service-connected lumbar spine disability and its impact on his employability and daily activities. The question of the source or etiology of the disability is only relevant to the extent that it may provide information as to the severity of the disability.  

The entire claims file, including a copy of this remand, must be made available to the examiner(s) for review.  This must include all relevant medical records-such records must be made available to the examiner either in the Virtual VA eFolder, or, if the eFolder is not available (such as if the examiner has no access to Virtual VA), then via paper copies that are printed out for the examiner.  The examiner is asked to confirm that all paper and electronic records were available for review.  Then, based on the examination results, the examiner is asked to provide an assessment of the current nature and severity of the Veteran's service-connected lumbar spine disability.  

The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete rationale in support of such a finding.  The examiner should set forth in the report all examination findings and the complete rationale for any conclusions reached.  Specifically, the examiner should express the findings of range of motion studies in degrees and in relation to normal range of motion.  The examiner should also identify any neurologic abnormalities attributable to the service-connected lumbar spine disability, including any bowel, and/or bladder abnormalities.  

The examiner should also comment on the functional effects of the Veteran's lumbar spine disability on his occupational status and his everyday life, including his ability to secure and follow a substantially gainful occupation.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).  

The examiner is advised that by law, an examiner's statement that an opinion is based on the medical expertise of the examiner, but without a fully reasoned explanation, is not a legally sufficient opinion and may result in a return of the claim to the examiner.  

4. After securing any VA or private treatment records (or receiving a negative response), RO/AMC must arrange for a VA examination with an appropriate clinician to ascertain the severity of the service-connected radiculopathies of the lower extremities and their impact on the Veteran's employability and daily activities.  The question of the source or etiology of the disorders is only relevant to the extent that it may provide information as to the severity of the disorders.  

The entire claims file, including a copy of this remand, must be made available to the examiner(s) for review.  This must include all relevant medical and lay records-such records must be made available to the examiner either in the Virtual VA eFolder, or, if the eFolder is not available (such as if the examiner has no access to Virtual VA), then via paper copies that are printed out for the examiner.  The examiner is asked to confirm that all paper and electronic records were available for review.  Then, based on the examination results, the examiner is asked to provide an assessment of the current nature and severity of the Veteran's service-connected LLE and RLE radiculopathies, as characterized in terms of "mild," "moderate," "and "severe."  

The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete rationale in support of such a finding.  All indicated tests must be conducted to ascertain the nature and degree of paralysis of any of the affected nerves of both legs.  The examiner should set forth in the report all examination findings and the complete rationale for any conclusions reached.  

The examiner should also comment on the functional effects of the Veteran's LLE and RLE radiculopathies on his occupational status and his everyday life, including his ability to secure and follow a substantially gainful occupation.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).  

The examiner is advised that by law, an examiner's statement that an opinion is based on the medical expertise of the examiner, but without a fully reasoned explanation, is not a legally sufficient opinion and may result in a return of the claim to the examiner.  

5. The RO/AMC must also schedule the Veteran for a general medical examination to ascertain the impact of all of his service-connected disabilities on his unemployability.  

A copy of this remand and all relevant medical records should be made available to the examiner, to include any pertinent records in Virtual VA.  The examiner is asked to confirm whether paper and/or electronic records were available for review.  

The examiner must evaluate and discuss the effect of all of the Veteran's service-connected disabilities on the Veteran's employability.  The examiner should opine as to whether it is as likely as not (i.e., a 50 percent or more probability) that the Veteran's service-connected disabilities, without consideration of his non-service-connected disabilities or age, render him unable to secure or follow a substantially gainful occupation.  

A complete rationale for any opinion expressed should be provided.  If an opinion cannot be expressed without resort to speculation, discuss why such is the case.  

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  

6. After completing the requested action, and any additional notification and/or development warranted by the record, the RO/AMC must readjudicate the claims for increased disability evaluations, and for a TDIU rating, to include on an extraschedular basis, remaining on appeal with consideration of all pertinent evidence and legal authority.  If any benefit sought on appeal remains denied, the RO/AMC should furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations.  The Veteran should be afforded the appropriate time period to respond before the case is returned to the Board for further appellate action.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


